Citation Nr: 0721469	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from  October 1950 to 
August 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In September 2006, the Board reopened the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and remanded the entire case for additional development, and 
the case has been returned for further appellate review.

The September 2006 Board remand also directed that the RO 
issue a statement of the case for the veteran's claim of 
entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran was issued a statement of the case in 
May 2007, but he has not yet filed a VA Form 9 to perfect his 
appeal.  Therefore, this issue is not before the Board.

In his March 2005 substantive appeal, the veteran requested a 
Travel Board hearing before a Veterans Law Judge.  He 
withdrew this request in writing in April 2004.  The Board 
therefore considers the hearing request withdrawn.  See 38 
C.F.R. § 20.704(e) (2006).

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service, 
nor was sensorineural hearing loss demonstrated within one 
year of separation from service.

3.  The competent evidence of record does not reflect that 
the veteran has tinnitus for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in April 
2004, May 2004, and September 2006.  These letters advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the May 2004 and September 2006 letters expressly 
told the veteran to provide any relevant evidence in his 
possession, while the April 2004 letter implicitly told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The May 2007 
supplemental statement of the case notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA and private 
medical records, and a VA examination report from March 2007.  
There are no identified, outstanding records requiring 
further development.  Therefore, the duties to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claims on the merits.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that direct service connection will be granted on the basis 
of delayed onset for a hearing disability which is initially 
manifest after service when the evidence demonstrates that 
the post service hearing disability is causally related to 
acoustic trauma (injury) in service.

Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 then operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is shown most recently in the March 
2007 audiological evaluation, which reflects an average 
auditory threshold of 98.75 decibels in the right ear and 
86.25 decibels in the left ear.  Speech recognition was at 32 
percent in the right ear and 50 percent in the left ear.  
This examination report notes a diagnosis of asymmetrical 
bilateral sensorineural hearing loss. 

The veteran contends that his current hearing loss is a 
result of in-service noise exposure.  Specifically, he has 
cited his duties as a fuse setter in a 5in gun mount during 
the Korean War.  He stated that there was continuous firing 
up and down the coast, and that his ship received five direct 
hits.  On his next assignment, the veteran fired on 
railroads, bridges, tunnels, and mine storage depots.  His 
ship received three direct hits on the coast.  He stated that 
a Russian anti-aircraft projectile exploded just below the 
water line, in the same compartment that the veteran was in.  
The veteran stated that he was placed under doctor's care for 
hearing problems while in service.  

The veteran's service medical records reflect that he was 
treated for an infection of the external auditory meatus, 
diffuse, in the right ear in April 1951.  On examination, the 
veteran's ear canal was covered with debris resembling dead 
skin and wax.  Medical records reflect he responded to 
routine medical measures and returned to duty.  The veteran 
was also treated for an infection of the external auditory 
meatus, diffuse, organism unknown, in August 1952.  The 
medical records reflect that the veteran complained of severe 
left ear pain.  His left external auditory canal was swollen, 
inflamed, bleeding, filled with purulent material, and 
exquisitely tender to touch.  He showed improvement with  
treatment, but required further treatment when he developed 
bilateral ear pain in September 1952.  However, his service 
medical records do not reflect that he experienced hearing 
loss during service.

In March 2007, the veteran was given a VA examination to 
determine whether there was a link between the veteran's in-
service noise exposure or illness and his current hearing 
loss.  After review of the claims file and examination of the 
veteran, the VA examiner determined that it was less likely 
as not that the veteran acquired a hearing impairment while 
serving on active duty.  Because the tests used at the time 
of discharge were insensitive to mild high frequency loss, 
the examiner had to rely on the veteran's recalled symptoms 
and post-service documents.  The veteran was able to provide 
clear recollection of treatment for infections and symptoms 
consistent with a middle ear infection.  None of his 
recollections of his hearing at discharge included symptoms 
consistent with noise induced hearing loss.  

The examiner noted that the veteran's post-service history 
was not clear.  In 1954, he filed a service connection claim 
for fungal infections of the ears but not for hearing loss, 
although the veteran stated that he purchased his first 
hearing aid in 1954.  The veteran's recollection of the 
purchase price was not consistent with the examiner's 
knowledge of suggested retail prices for that era, as the 
recalled price was more consistent with prices in the 1970s.  
However, the examiner also noted that prices were often based 
more on the "all the traffic can bear" salesmanship rather 
than on suggested retail price.  

The examiner also cited a 1990 private medical report which 
described the veteran's hearing impairment as "slightly" 
decreased hearing.  Even though the Navy records certainly 
established a case for acoustic trauma, all other information 
suggested a case of gradual onset of hearing loss after 
service.  The examiner did not find the evidence for hearing 
loss at time of discharge to be consistent or compelling, 
especially in light of the 1954 service connection claim 
statement and the veteran's recall of his symptoms and 
hearing aid purchase.

The examiner concluded that the veteran's current hearing 
loss appeared to be due to age.  The role, if any, of post-
service occupational hearing loss could not be ruled out 
based on the veteran's recollections of post-service 
employment, including work at container production sites of a 
major beverage company and later work that involved 
supervision of the installation of equipment at a major 
company.

This opinion is highly probative to the issue at hand, as the 
examiner is an audiologist with the proper education, 
training, and expertise to competently offer a medical 
diagnosis, statement, or opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, this opinion was based on 
a review of the veteran's medical history and a physical 
examination of the veteran.  The report itself is highly 
detailed and provides a thorough discussion of the evidence 
on which the examiner's opinion is based.  The examiner also 
discussed the evidence that was favorable to the veteran and 
explained why other evidence was more persuasive.  

Moreover, the only contrary nexus opinion comes from the 
veteran himself.  As a layperson, however, the veteran is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, and so his stated belief that 
his current hearing loss is related to his military service 
is lacking in probative value.  Therefore, in the absence of 
competent evidence linking the veteran's bilateral hearing 
loss to his in-service noise exposure, service connection 
cannot be granted. 

Tinnitus

A medical diagnosis of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, it 
was noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where disability 
is present.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  The United States Court of 
Appeals for Veterans Claims (Court) has held that there can 
be no valid claim without proof of a present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran does not currently have a diagnosis of tinnitus, 
nor has he submitted any evidence to show that he has ever 
been diagnosed with or treated for such a condition.  
Moreover, the veteran expressly denied having tinnitus during 
an April 2004 private examination and a March 2007 VA 
examination.  The Board finds it highly probative that the 
veteran denied having tinnitus to multiple medical 
professionals, both when seeking treatment and when being 
evaluated for a disability.  Therefore, in the absence of 
competent medical evidence showing that the veteran presently 
has tinnitus, there is no basis for the grant of service 
connection.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


